Citation Nr: 1040859	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  07-03 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial disability rating in excess of 10 
percent for posttraumatic stress syndrome (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to May 1970 
and is in receipt of the Combat Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the Veteran's 
claims of entitlement to service connection for bilateral hearing 
loss and tinnitus.  The August 2006 rating decision also granted 
the Veteran's claim of entitlement to service connection for PTSD 
and assigned the same an initial 10 percent disability rating.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Additional development is needed prior to further disposition of 
the claims.

As a preliminary matter, the Board notes that while the Veteran 
has asserted entitlement to service connection for tinnitus and 
reported that he has ringing in both of his ears, at the time of 
his June 2006 VA audiological examination, he denied tinnitus.  
However, even though the Veteran did not report tinnitus at the 
time of the VA examination, and thus was not diagnosed with the 
same, he is competent to report symptoms of tinnitus during the 
appellate period because this requires only personal knowledge, 
not medical expertise, as it comes to him through his senses.  
Layno v. Brown, 6 Vet. App. 465 (1994).  There is no evidence 
that the Veteran's statements are not credible.  Thus, the Board 
finds that the Veteran's competent and credible lay statements as 
to the existence of tinnitus during the appellate period are 
sufficient evidence to conclude that he has a current disability, 
tinnitus.

At the time of the Veteran's May 2006 statement, he reported that 
he had recently enrolled in the VA health care system.  However, 
reports of his June 2006 VA examinations represent the only 
medical evidence of record. 

Because VA is on notice that there are additional records that 
may be applicable to the Veteran's claims and because these 
records may be of use in deciding the claims, these records are 
relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).

As discussed above, at the time of the Veteran's June 2006 VA 
examination for bilateral hearing loss and tinnitus, he denied 
tinnitus.  Thus, the examiner did not render an opinion as to 
whether there exists a relationship between the Veteran's service 
and his tinnitus.  On remand, subsequent to review of any 
additional VA treatment records and the Veteran's reports of 
tinnitus during the appellate period, the VA examiner should 
render a sufficient medical opinion.  Also, subsequent to review 
of any additional VA treatment records, the VA examiner should 
consider if her opinion as to the relationship between the 
Veteran's service and his bilateral hearing loss remains valid.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette 
v. Brown, 8 Vet. App. 69 (1995).

Attached to the October 2008 VA Form 646, Statement of Accredited 
Representative in Appealed Case, is a statement by the Veteran 
regarding his PTSD symptoms.  It is significant that he described 
symptoms he did not report at the time of his June 2006 VA 
examination, more than two years prior.   

When available evidence is too old for an adequate evaluation of 
a veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 
281 (1993).  Because the Veteran was last afforded a VA 
psychiatric examination as to his PTSD in June 2006, more than 
four years prior, a new examination is in order so that the 
current severity of such may be evaluated.  Where further 
evidence, or clarification of the evidence, is needed for proper 
appellate decision-making, a remand to the RO is required.  38 
C.F.R. § 19.9(a)(1) (2010).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims 
file the Veteran's treatment records from 
the VAMC in Birmingham, Alabama, or any 
other VA facility.  Any and all responses, 
including negative responses from any VA 
facility, must be added to the claims 
file.  

2.  Forward the Veteran's claims file to 
the examiner who conducted the June 2006 
VA audiological examination.  If the 
examiner who performed the June 2006 VA 
examination is not available, schedule the 
Veteran for another appropriate 
examination.  The examiner must opine as 
to whether it is at least as likely as 
not (at least a 50 percent probability) 
that the Veteran's tinnitus was incurred 
in service, or is otherwise related to 
service, including in-service noise 
exposure.  

The examiner must also consider whether 
any additional evidence added to the 
claims file, specifically, the Veteran's 
VA treatment records, warrants a change in 
her medical opinion that the Veteran's 
bilateral hearing loss is not related to 
his in-service noise exposure.  

In this regard, the examiner should 
consider the Veteran's statement that he 
experienced a "roaring" sound during 
service, as well as the Veteran's 
statements of continuous symptoms of 
audiological problems after service.  
Dalton v. Nicholson, 21 Vet. App. 23 
(holding that an examination was 
inadequate where the examiner did not 
comment on a veteran's report of in-
service injury but relied on the service 
treatment records to provide a negative 
opinion).

3.  Schedule the Veteran for a VA 
psychiatric examination with an 
appropriate examiner to determine the 
current severity of his PTSD.  The 
examiner should note all relevant 
symptomatology associated with the 
Veteran's PTSD.  All indicated tests 
should be conducted.

The claims file should be made available 
to the examiners for review in conjunction 
with the opinions or examinations, and the 
examiners should note such review.  A 
complete rationale should be provided for 
all opinions given.  The opinions should 
be based on examination findings, 
historical records, and medical 
principles.  The examiner should fully 
articulate a sound reasoning for all 
conclusions made.

The claims file must be properly 
documented regarding any notifications to 
the Veteran as to any scheduled 
examination.

4.  Then, after ensuring any other 
necessary development has been completed; 
readjudicate the Veteran's claims of 
entitlement to service connection for 
bilateral hearing loss and tinnitus, and 
an initial disability rating in excess of 
10 percent for PTSD, considering any 
additional evidence added to the record.  
If any action remains adverse to the 
Veteran, provide the Veteran and his 
representative with a Supplemental 
Statement of the Case and allow the 
Veteran an appropriate opportunity to 
respond thereto.  Thereafter, return the 
case to the Board.

The Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The purpose of any examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by 
not attending any requested VA examination may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A.     
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


